DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed November 8, 2021 (hereafter the “11/8 Reply”) has been entered, and Claim 8, 10, and 17-19 have been canceled.  
Claims 1-7, 11-16 and 20 are pending, with Claims 4 and 16 withdrawn from consideration as directed to non-elected species.

Specification
All references to the specification herein will be to the substitute specification filed with the 4/29 Reply.

In light of amendments to the specification on pg 14, ¶0117, filed with the 11/8 Reply, the previous objection to the specification because of amino acid sequences that lack identification with SEQ ID NOs has been withdrawn. 

In light of amendments to the specification filed with the 11/8 Reply, the previous objections to the specification because of informalities has been withdrawn. 

The disclosure is objected to because of the following informalities:  Table 10 (starting on pg 24) recites “Frequency of 7th day after immunization (%)” (emphasis added), which contains a typographical error and so should recite –Frequency on 7th day after immunization (%)--.  
Appropriate correction is required.

The amendment filed November 8, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
page 4, ¶0059, as originally filed recites 
“The invention constructs the RACE libraries of the heavy chain, Kappa chain and Lambda chain respectively, uses the Illumina system to sequence the library, to 
which has been amended to recite 
--The invention constructs the RACE libraries of the heavy chain, Kappa chain and Lambda chain respectively, uses the Illumina system to sequence the library, to sequence the heavy chain library separately, and to combinedly 
which introduces the new subject matter of ‘combinedly or separately sequence the [ ] libraries’, where “combinedly” is grammatically incorrect and so the amended wording is not understood. 
Applicant is required to cancel the new matter in the reply to this Office Action.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, it is noted that revising the paragraph to recite the following would obviate the objection without introducing new matter:
--The invention constructs the RACE libraries of the heavy chain, Kappa chain and Lambda chain respectively, uses the Illumina system to sequence the library, to sequence the heavy chain library separately, and to , separately or in combination, the Kappa and Lambda chain libraries.--

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 was amended to recite “(3) Selecting a candidate heavy chain CDR3 homologous cluster which has at least 23.5 times frequency on 7th day after immunization than before immunization, and selecting a candidate light chain CDR3 homologous cluster which has at least 14.58 times frequency on 7th day after immunization than before immunization” (emphasis added), which is confusing.  
Appropriate correction is required, such as in light of the following interpretation of Claim 1.

Claim Interpretation
Amended Claim 1 recites “(3) Selecting a candidate heavy chain CDR3 homologous cluster which has at least 23.5 times frequency on 7th day after immunization than before immunization” which Applicant’s remarks on page 10 of the 11/8 Reply (see 1st full ¶) asserts as supported by the data for SEQ ID NO:68 in Table 10 (on pg 25 of the substitute specification filed with the 4/29 Reply).  Based thereon, the above “Selecting” is interpreted as based on the ratio of a heavy chain CDR3 sequence’s “frequency on 7th day after immunization” to that sequence’s frequency “before immunization”.  
The above also applies to the recitation of “and selecting a candidate light chain CDR3 homologous cluster which has at least 14.58 times frequency on 7th day after immunization than before immunization” in part (3) of Claim 1.  Thus, that “selecting” is interpreted as based on the ratio of a light chain CDR3 sequence’s “frequency on 7th day after immunization” to that sequence’s frequency “before immunization”.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address the objection above, it is suggested that part (3) of Claim 1 be rephrased as follows to be better correspond to the above interpretation and to obviate the objection:
--(3) Selecting a candidate heavy chain CDR3 homologous cluster which has a frequency on 7th day after immunization that is at least 23.5 times the frequency a frequency on 7th day after immunization that is at least 14.58 times the frequency 
And independent from the above, Applicant’s attention is directed to the new matter rejection below regarding those ‘ratios’ as subject matter in the claims.  

Claim 5 recites “total RNA is isolated from a mammal, an amphibian, a fish, a bird, and combinations thereof” which is interpreted as reciting --total RNA is isolated from a mammal, an amphibian, a fish, a bird, and any combination thereof--.  

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained and New
In light of claim amendments and cancellations, the previous rejection of Claims 1-3, 5-8, 10-15 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 11-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection, and dependent Claims 2-3, 5-7, 11-15 and 20 are included due to their dependencies from Claim 1.
Independent Claim 1 was amended to recite 
“(3) Selecting a candidate heavy chain CDR3 homologous cluster which has at least 23.5 times frequency on 7th day after immunization than before immunization, and selecting a candidate light chain CDR3 homologous cluster which has at least 14.58 times frequency on 7th day after immunization than before immunization” (emphasis added).  
Claim Interpretation section above, the above is understood as being the same as 
--(3) Selecting a candidate heavy chain CDR3 homologous cluster which has a frequency on 7th day after immunization that is at least 23.5 times the frequency a frequency on 7th day after immunization that is at least 14.58 times the frequency 
where the numerical values of “23.5” and “14.58” are based on the ratio of a heavy chain CDR3 sequence’s “frequency on 7th day after immunization” to that sequence’s frequency “before immunization”, and based on the ratio of a light chain CDR3 sequence’s “frequency on 7th day after immunization” to that sequence’s frequency “before immunization”, respectively.  
The disclosure of the instant application includes the following on page 7:

    PNG
    media_image1.png
    209
    854
    media_image1.png
    Greyscale

The above is consistent with the description on page 14 (¶0117) in indicating a comparison of some
A review of pages 23-29, which includes Embodiment 3 and Tables 10 and 11, also fails to provide literal or descriptive support for that concept.  There is also no description of using ratios based on SEQ ID NOs:68 and 87 to support the minimums of “at least 23.5” and “at least 14.58”, respectively, as recited in Claim 1.  
Additionally, the data in Tables 10 and 11 are limited to results of PBMCs from volunteers immunized with an unspecified influenza vaccine (see pg 23, ¶0127, while Claim 1 is not so limited.  So Tables 10 and 11 do not provide sufficient support for the breadth of “frequency on the 7th day after immunization” with all possible target antigens.  
Thus there is insufficient support for the subject matter of part (3) as recited in the method of Claim 1.  And so Claims 1-3, 5-7, 11-15 and 20 encompass subject matter that was not adequately supported in the application as filed to demonstrate possession of the claimed methods.   

Response to Applicant Arguments
The arguments in the 11/8 Reply are directed to previous rejections that have been withdrawn.  

Conclusion
Reddy et al. (US 2011/0312505 A1; as cited above) and Vigneault et al. (US 2014/0357500 A1; published 12/4/2014), both of record and previously applied in prior art rejections, remain the closest art of record.  They do not teach or suggest ratios based on the th day after immunization to the frequency before immunization as recited in Claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635